Order granting, on reargument, motion to vacate order of July 7, 1936, vacating service of summons upon appellant corporation and referring the matter fo Hon. Joseph Morschauser, official referee, to take testimony and report to the court with regard to the extent to which, if at all, said corporation was, at the time of the service of the summons upon it herein, doing business within the State of New York, and directing that the determination of appellant’s motion to vacate the summons served upon it be held in abeyance until the coming in of the official referee’s report, affirmed, with ten dollars costs and disbursements. In the opinion of this court, the affidavit of the president of appellant corporation on the original motion, together with the admission that the corporation has procured from the Secretary of State a certificate authorizing it to do business within the State of New York, is sufficient to show that the corporation is doing business within this State. However, the plaintiff is satisfied with the reference ordered herein. Lazansky, P. J., Carswell, Davis and Adel, JJ., concur; Hagarty, J., concurs in result.